DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 04/28/2022, with respect to claims 1-3, 5, 10-12, and 14 have been fully considered and are persuasive.  The rejection under 35 US. C. 103 as being unpatentable over US 201 70093 757 A1 to Gareau in view of US-202002958 74-Al to Chzeng, from hereon Chzeng-8 74, US 20190190690 Al to Zhong, and US 20200220650 Al to Chzeng, from hereon Cheng-650, and US-20020015405-Al to Sepponen et al. from hereon Sepponen of claims 1-3, 5, 10-12, and 14 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 04/28/2022, with respect to claims 6-8 have been fully considered and are persuasive.  The rejection under 35 US. C. 103 as being unpatentable over US 201 70093 757 A1 to Gareau in view of US 20190190690 Al to Zhong and US 20200220650 Al to Cheng, from hereon Chzeng-650, and US-20020015405-Al to Sepponen et al. from hereon Sepponen of claims 6-8 has been withdrawn.
Allowable Subject Matter
Claims 1, 6, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the mean reason for allowance of the claim under discussion is the inclusion of “wherein the generating the dedicated code block comprises: determining, by the sending apparatus, that the 0th to 7th bits and/or 32nd to 35th bits of the dedicated code block is the indication field; determining, by the sending apparatus, that the 8th to 31th bits and/or 36th to 63rd bits of the dedicated code block is the data field; and encapsulating, by the sending apparatus, the service into the data field, wherein the service comprises an overhead (OH) service; replacing, by the sending apparatus, the idle code block with the dedicated code block to obtain a target code block set; and sending, by the sending apparatus, the target code block set”as the prior art of record in stand-alone form nor in combination read into the amended claim.  Furthermore the prior art of record and cited references such as US 20180076932 A1 to Okada discloses Ethernet Flex and overhead, and WO2017070851-A1 to Niu discloses multiplexing of multiple streams of Ethernet data over flexE do not read into the amended claims as supported by the specification.  Claim 6 and 10 are allowed as they include “wherein the generating the dedicated code block comprises: determining, by the sending apparatus, that the 0th to 7th bits and/or 32nd to 35th bits of the dedicated code block is the indication field; determining, by the sending apparatus, that the 8th to 31th bits and/or 36th to 63rd bits of the dedicated code block is the data field; and encapsulating, by the sending apparatus, the service into the data field, wherein the service comprises an overhead (OH) service; replacing, by the sending apparatus, the idle code block with the dedicated code block to obtain a target code block set; and sending, by the sending apparatus, the target code block set” and therefore received similar treatment as claim1.
Claims 2, 3, 5, 7, 8, 11, 12, 14, 15-23 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476